DETAILED ACTION
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/18/2022.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 depends from itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beardsley (US 7815145 B2).
Regarding Claim 1, Beardsley discloses a duct for a ducted-rotor aircraft, the duct comprising:
a spindle (20) that extends from a first end that is supported by a fuselage (12) of the aircraft to a second end (end shown in Fig. 3, close to 61);
a first annular spar (46) that is attached (via 56) to the second end of the spindle;
a second annular spar (48) that is attached to the second end of the spindle such that the second spar is spaced from (See Fig.2) the first spar;
a central hub (28) that supports a motor of the aircraft; and
a plurality of stators (62) that extend from the central hub to the second spar
wherein the first annular spar and the second annular spar are only connected by structural elements (40; just the different elements of 40 are used to structurally connect 46 and 48; See Fig. 2) that do not extend (elements of 40 are in the nacelle but not in the airflow; See Fig. 3) into an area of airflow of the duct.

Regarding Claims 2-9 and 11 Beardsley further discloses:
2. The duct of claim 1, wherein the spindle includes an attachment interface (40) to which the first and second spars are attached.

3. The duct of claim 2, wherein the attachment interface is disposed at the second end (at 61 in Fig. 3).

4. The duct of claim 3, wherein the attachment interface comprises a first planar surface (54 that goes up and down on the left side of Fig. 2) to which the first spar is attached, and a second planar surface (54, shown in Fig. 3, which is the rear counterpart to the first planar surface) that is spaced from the first planar surface and to which the second spar is attached.

5. The duct of claim 4, wherein the first and second planar surfaces are arc shaped (See slight arc of 54 in Fig. 3).

6. The duct of claim 1, further comprising:
a plurality of ribs (54 which run horizontally in Fig. 2), wherein each of the plurality of ribs defines a first end (at 50A-50C on left of Fig. 2) that is attached to the first spar and an opposed second end (at 50A-50C on right of Fig. 2) that is attached to the second spar.

7. The duct of claim 1, further comprising:
a plurality of stator brackets (60), each stator bracket configured to facilitate attachment of a first end of a corresponding one of the plurality of stators to the second spar.

8. The duct of claim 8, wherein the central hub comprises a plurality of stator supports (inherent, fasteners or other means must be used to attach the engine core to the stators), each stator support configured to facilitate attachment of a second end of a corresponding one of the plurality of stators to the central hub.

9. The duct of claim 1, wherein the plurality of stators are unequally spaced (see Fig. 3, 62 are attached at about 2 and 10 o’clock at the top and at about 5 and 7 o’clock at the bottom) around the central hub.

11. The duct of claim 1, wherein the spindle includes a cylindrical shaft (see Figures 1 and 3, 20 is round) that extends from the first end to the second end.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beardsley as applied to claim 1 above, and further in view of Kray (US 8905719 B2).
Beardsley discloses the duct as described above but is silent on the type of material used for the stators. Kray teaches using a composite stator (144; See Column 7 Line 14). At the time of invention it would have been obvious to provide the stators of Beardsley made out of composite in view of the teaching of Kray. The motivation for doing so would have been to save weight and increase stiffness.

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. Applicant argues that frames 62 extend into the airflow. This appears to be true however frame 62 do not connect the annular spars to each other. Annular spars are connected by the elements of the mounting system 40. Mounting system only extends inside the nacelle, but not into the engine airflow. Therefore 40 meets the new claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642